OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21308 Alger Global Growth Fund (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: October 31, 2016 ITEM 1. REPORTS TO STOCKHOLDERS. Table of Contents ALGER GLOBAL GROWTH FUND Shareholders’ Letter (Unaudited) 1 Fund Highlights (Unaudited) 9 Portfolio Summary (Unaudited) 11 Schedule of Investments 12 Statement of Assets and Liabilities 19 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 43 Additional Information (Unaudited) 44 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter (Unaudited) October 31, 2016 Dear Shareholders, Dangers of Bond-Like Equities Materialize In our last shareholder letter, we discussed the risks of investors stampeding into bond-like equities, with the trend being particularly strong in the U.S. In that letter, we noted that bond-like equities had outperformed the overall S&P 500 Index, but we urged investors to avoid joining the stampede because the category of equities is highly vulnerable to rising interest rates and other risks. Due to the strong results of bond-like stocks in the months leading up to July, U.S. equities generated positive performance for the one-year reporting period ended October 31, 2016, but the inherent risks that we had identified started to surface in a spectacular fashion. During the first eight months of the reporting period, the bond-like Telecommunications sector within the S&P 500 led with a 25.4% return. With a massive reversal, it became the worst performing sector with a -11.7% return for the last four months of the reporting period. Utilities and Consumer Staples, which were the second- and third-best performing sectors during the first eight months of the reporting period with double-digit gains, were the fourth- and fifth-worst performers with negative returns during the final four months of the reporting period. Growth sectors, meanwhile, led with Information Technology generating a 12.8% return during the last four months of the reporting period. Equities Advance From a broader perspective, the S&P 500 climbed 4.51% during the reporting period and global equities gained 2.63% as measured by the MSCI ACWI Index. Broadly speaking, accommodative monetary policies across the globe helped support investor sentiment. From a regional perspective, Latin America and Asia/Pacific Ex-Japan outperformed while the negative returns of Europe and Africa/Mideast trailed the MSCI ACWI Index. Emerging markets were a bright spot with strengthening commodity prices, attractive valuations, and improving economic data helping the MSCI Emerging Markets Index rally 9.67%. In the U.S., the strong market leadership of bond-like stocks early in the reporting period created challenging conditions for firms such as Alger that invest in companies with attractive fundamentals and strong potential for generating earnings growth. Despite those challenges, we continued with our more than 50-year tradition of employing extensive bottom-up research to identify and invest in well managed companies with strong fundamentals, including the potential for generating earnings growth. Since our founding in 1964, we have believed that those types of companies offer the greatest potential for creating wealth for our clients. Our View of Risks and Bond-Like Equities The rotation out of bond-like equities was no surprise at Alger. Indeed, in our last letter, we identified the following risks associated with bond-like equities: • Bond-like equities are highly interest-rate sensitive so investors who stam- peded into the category of stocks faced substantial interest rate risk. With record-low interest rates, the risk of rising rates was considerable. - 1 - • Due to the stampede, valuations of sectors with companies that offer stable earnings and high dividend yields such as Consumer Staples were historically high, especially relative to growth sectors. At of the start of the 12-month reporting period, for example, the P/E ratios for Consumer Staples and Util - ities sectors traded at 20% and 12% premiums respectively, to their 20-year medians while Information Technology and Health Care traded with P/E ratios that were 7% and 3%, respectively, below their 20-year medians. The large disparity in valuations implied that growth stocks were more attractive than bond-like equities. • Investors focused on bond-like equities could miss the potentially strong re- turns that result when leading companies with attractive fundamentals gener- ate earnings growth. Importantly, massive forms of innovation, such as inter- net-related technologies and health care advancements, are creating attractive opportunities for companies to grow their earnings and reward investors. Global Economy Takes a Toll on Bond-Like Equities Various developments during the one-year reporting period fueled fears of rising interest rates and inflation, which in turn sparked the dramatic investor rotation out of bond-like sectors and into growth sectors. During the past few years, low commodity prices have tempered inflation expectations, but that trend ended abruptly during the reporting period. During the first 10 months of 2016, the multi-year decline in commodity prices reversed with the Bloomberg Commodity Index gaining 8.3%. In the past, expectations that moderating economic growth in China would limit commodity price increases also helped to temper investors’ inflation expectations. During the reporting period, however, a more favorable view of China emerged. Year-over-year industrial production in October of 2015 grew only 5.6% but from November of 2015 through September of this year, production growth trended above 6%. In the U.S., inflation concerns were also stoked by a strengthening job market creating wage pressures, with compensation increasing 2.8% during the 12-month period ended October 31. Inflation expectations as measured by comparing the nominal yield of a 10-year Treasury to its inflation protected counterpart also grew during the reporting period with the spread increasing from 1.59% to 1.73%. Finally, anticipation that the Federal Reserve would continue normalizing monetary policy supported expectations that interest rates will rise. We believe that investors’ rotation into growth equities in response to those developments was rational. Leading growth companies have potential for growing their earnings, which can help offset the adverse impact of inflation and rising interest rates on corporate fundamentals. Bond-like sectors such as Utilities, however, have less potential for generating earnings growth, so they are susceptible to interest rate increases. The Value of a Long-Term Perspective and Fundamental Research Emotions can easily distort individuals’ views of reality, especially when it comes to investing. We believe that the incorrect view that bond-like equities are the only way to generate yield during times of low interest rates is an example of a distorted and potentially costly perspective. This distorted view caused many investors to overlook growth stocks’ return of capital, which can be measured by total yield. Total yield is dividend yield plus the share repurchase yield. As an example, at the end of June, the Information Technology and Consumer Discretionary sectors offered total yields of 6.5% and 6.0%, respectively, compared to the 4.7% total yield of Telecommunication Services and the 4.3% total yield of Utilities. - 2 - In addition, performance of sectors is driven by three primary factors: dividends, earnings growth, and changes to P/E ratios. During the reporting period, those three factors pointed to growth sectors having strong potential for outperforming bond-like sectors. Data as of the end of June illustrate this point, with consensus expectations having called for the bond- like Utilities and Consumer Staples sectors to generate earnings growth per share of 4% and 7%, respectively, over the next three to five years. For this analysis, we reduced earnings growth expectations by 20% simply to have a conservative outlook. For the Utilities and Consumer Staples sectors, the dividend yield for the prior 12 months was 4% and 3%. For both sectors, a reversion to the 20-year P/E median would imply a decline of 5%. The potential changes in earnings and P/E ratios combined with dividend payments would result in hypothetical returns of 3% for Utilities and 5% for Consumer Staples. After factoring in the previously mentioned 20% reduction, growth sectors such as Information Technology, Health Care, and Consumer Discretionary could potentially have earnings growth ranging from 8% to 14%. As of June 30, those sectors offered 2% dividend yields for the trailing 12 months. In the event of a reversion to 20-year medians, the sectors’ P/E ratios would increase 2%, which would result in hypothetical returns ranging from 12% to 18%. The U.S. Presidential Election Emotions also played a role when investors weighed in on the presidential campaign and the subsequent victory of Donald Trump. The election was a highly emotional event for many Americans, but it is important to remember that corporate fundamentals and economic cycles ultimately drive market performance. With that in mind, we urge investors to focus on corporate fundamentals and avoid making large bets on the potential policies of a new president. As Jason Zweig of the Wall Street Journal points out, investors have a poor track record of making bets on presidents. Regulations from President Barack Obama were expected to hurt the performance of Health Care stocks, but the sector has outperformed the overall market during his presidency. Increased military spending under President George W. Bush, furthermore, had a counterintuitive impact on defense stocks, with the category of equities declining in 2001 and 2002. Reasons for Optimism Rather than chasing dividend yields or making bets on potential policies of President-elect Trump, we believe equity investors should assess the ongoing U.S. economic recovery, strong corporate fundamentals, and the rapid pace of innovation. Those factors, we maintain, are likely to support growth equities in the foreseeable future. The economy has benefited from an expanding labor market that has created 15.5 million jobs since February of 2010. With a strengthening job market, compensation as measured by hourly wages increased 2.8% during the 12-month reporting period. Personal finances are also encouraging, with the Household Debt Service Ratio, which is the ratio of total required household debt payments to total disposable income, having improved substantially. After hitting a high of 13.20% in the fourth quarter of 2007, the ratio has declined to an attractive level of only 9.98% as of the second quarter of this year, according to the Federal Reserve. We believe corporate fundamentals are also encouraging. According to FactSet Research Systems, S&P 500 companies (ex-financials) held $1.45 trillion in cash at the end of the - 3 - second quarter of this year. Despite declining 0.2% from the prior quarter, it was still the second-largest amount in at least 10 years. As mentioned earlier, corporations are using their large cash positions to reward shareholders with dividends and aggressive share repurchase programs. In the second quarter, S&P 500 companies (ex-financials) paid a total of $176.6 billion in dividends and share repurchases, according to FactSet. It was a 1.7% year-over-year decrease, but the 12-month period ended June 30 was strong with buybacks and dividends growing 6.1% and 6.6%, respectively, compared to the 12-month period ended in June of 2015. We maintain that investors should also assess the attractive valuations of growth sectors relative to bond-like sectors. As of the end of the reporting period, the Information Technology sector within the S&P 500 had a P/E ratio that was 2% below its 20-year median. Health Care and Consumer Discretionary sectors had P/E ratios that were 15% and 4%, respectively, below their 20-year medians. The P/E ratios for Consumer Staples and Utilities, however, were at 21% and 20% premiums to their 20-year medians. We also believe that innovation that can help drive corporate earnings growth is strong across the globe, thanks in large part to internet related technologies and advancements in health care. At the same time, the adoption of new technologies by consumers and corporations is accelerating. The internet, smartphones, ebooks, and social media illustrate this trend, with each form of technology reaching 50% market penetration in a fraction of the time that was required by washing machines, landline telephones, and dishwashers. At the same time, medical innovation in orthopedic, cardiac, and cancer is occurring rapidly. Our optimism extends beyond the U.S. We think global equities and emerging markets may potentially benefit from increased trade as the U.S. economy continues to expand. In addition, many developed-market countries are continuing to provide accommodative monetary policies. We believe that the estimated 4.9% 2016 earnings growth rate for MSCI Emerging Markets Index constituents, which is higher than for both the MSCI Europe, Australasia, and Far East Index (EAFE) and the S&P 500 Index, is also attractive. Emerging markets are also attractive when considering that the asset class is trading at a P/E discount of 22% to developed markets. We continue to believe that a 10% to 12% discount is appropriate. Conclusion We urge investors to embrace an investment strategy that employs intensive research to identify companies with strong fundamentals and potential for earnings growth. At the same time, investors should maintain a long-term perspective and avoid the risky behavior of focusing on bond-like equities. At Alger, we will continue to focus on our fundamental research and disciplined investment approach as we seek to generate attractive returns for our valued clients. Portfolio Matters The Alger Global Growth Fund returned -2.18% for the fiscal year ended October 31, 2016, compared to the 2.63% return of the MSCI ACWI Index. Stock selection resulted in China, South Korea, and Switzerland being among countries that provided the largest contributions to relative performance. During the reporting period, equities in France declined significantly, so the portfolio’s underweighting of that country - 4 - was beneficial. Stock selection, however, resulted in Japan, Germany, the U.S., and the United Kingdom being among countries that detracted from results. During the reporting period, the largest portfolio sector weightings were Information Technology and Health Care. The largest sector overweight was Health Care and the largest sector underweight was Financials. The Energy and Utilities sectors provided the largest contributions to relative performance while Health Care and Industrials were among sectors that detracted from results. Tencent Holdings Ltd.; AT&T, Inc.; UnitedHealth Group, Inc.; and Commerzbank AG were among top contributors to performance. Shares of social network operator Facebook, Inc., Cl. A also contributed to performance. The shares performed strongly in response to the company continuing to take advertising market share from print and television media. We believe investors have also been encouraged by the growth of Instagram, which is the company’s video- and photo-sharing network. Allergan PLC.; Norwegian Cruise Line Holdings Ltd.; Shire PLC.; and Apple, Inc. were among top detractors from performance. Shares of Vertex Pharmaceuticals, Inc. also detracted from results. Vertex is a biotechnology company that offers treatments for cystic fibrosis and inflammatory diseases. The shares detracted from performance early in the reporting period in response to a product ramp up of a cystic fibrosis drug generating fewer-than-expected patient additions and therefore disappointing investors. I thank you for putting your trust in Alger. Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. FactSet Research Systems represented 0.00% of Alger assets under management as of October 31, 2016. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the Fund. This report is not authorized for distribution to prospective investors in the Fund unless proceeded or accompanied by an effective prospectus for the Fund. Fund performance returns represent the 12-month period return of Class A shares prior to the deduction of any sales charges and include the reinvestment of any dividends or distributions. The performance data quoted represents past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s - 5 - shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com or call us at (800) 992-3863. The views and opinions of the Fund’s management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in the Fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in the Fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in the Fund. Please refer to the Schedule of Investments for the Fund which is included in this report for a complete list of Fund holdings as of October 31, 2016. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the Fund during the fiscal period. A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal systems, and lack of industry and country diversification), and may not be suitable for all investors. Special risks associated with investments in emerging country issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and different auditing and legal standards. Foreign currencies are subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. Some of the countries where the Fund can invest may have restrictions that could limit access to investment opportunities. The securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investing in emerging markets involves higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. Funds that participate in leveraging are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, a fund’s net asset value can decrease more quickly than if the fund had not borrowed. - 6 - For a more detailed discussion of the risks associated with the Fund, please see the prospectus. Before investing, carefully consider the Fund’s investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about the Alger Global Growth Fund call us at (800) 992-3863 or visit us at www. alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • S&P 500 Index: An index of large company stocks considered representative of the U.S. stock market. • The Bloomberg Commodity Index reflects the performance of 20 commod - ities, which are weighted to account for economic significance and market liquidity. • Morgan Stanley Capital International (MSCI) All Country World Index (ACWI): An unmanaged, market capitalization-weighted index designed to provide a broad measure of equity market performance throughout the world, including both developed and emerging markets. • The EAFE Index measures the performance of major international equity markets as represented by 21 major MSCI indexes from Europe, Australia and Southeast Asia. • MSCI Emerging Markets Index: A free float-adjusted market capitalization index designed to measure equity market performance in the global emerging markets. • FactSet Research Systems, Inc. is a multinational financial data and software company. - 7 - FUND PERFORMANCE AS OF 9/30/16 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Global Growth Class A (Inception 11/3/03) 1.76 % 8.16 % 5.19 % 8.19 % Alger Global Growth Class C (Inception 3/3/08) * 5.61 % 8.52 % 5.01 % 7.86 % Alger Global Growth Class I (Inception 5/31/13) 7.71 % n/a n/a 6.81 % Alger Global Growth Class Z (Inception 5/31/13) 7.92 % n/a n/a 7.07 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. Beginning May 31, 2013 Alger Global Growth Fund changed its investment strategy to emphasize foreign (including emerging markets) securities and the United States, its previous investment strategy considered securities economically tied to China (including Hong Kong and Taiwan) and the United States. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to March 3, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 8 - ALGER GLOBAL GROWTH FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the growth in value of a hypothetical $10,000 investment made in the Alger Global Growth Fund Class A shares, with an initial maximum sales charge of 5.25%, and the MSCI ACWI Index (unmanaged index of common stocks) for the ten years ended October 31, 2016. Beginning May 31, 2013 Alger Global Growth Fund changed its investment strategy to emphasize foreign (including emerging markets) securities and the United States. Its previous investment strategy considered securities economically tied to China (including Hong Kong and Taiwan) and the United States. Figures for the Alger Global Growth Fund Class A shares, and the MSCI ACWI Index include reinvestment of dividends. Performance for the Alger Global Growth Fund Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges that each class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/3/2003 Class A (Inception 11/3/03) (7.30 )% 4.92 % 4.47 % 7.90 % Class C (Inception 3/3/08) * (3.92 )% 5.26 % 4.29 % 7.57 % MSCI ACWI Index 2.63 % 8.62 % 4.34 % 7.13 % Since 1 YEAR 5 YEARS 10 YEARS 5/31/2013 Class I (Inception 5/31/13) (2.02 )% n/a n/a 5.74 % Class Z (Inception 5/31/13) (1.77 )% n/a n/a 6.02 % MSCI ACWI Index 2.63 % n/a n/a 5.99 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 9 - ALGER GLOBAL GROWTH FUND Fund Highlights Through October 31, 2016 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to March 3, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 10 - PORTFOLIO SUMMARY† October 31, 2016 (Unaudited) Alger Global Growth COUNTRY Fund Australia 1.2 % Brazil 1.0 Canada 0.8 China 3.6 France 2.2 Germany 2.1 Hong Kong 0.9 India 1.4 Indonesia 0.8 Ireland 1.0 Japan 2.4 Mexico 0.5 Netherland 0.3 Netherlands 3.8 Norway 0.5 South Africa 0.4 South Korea 1.7 Sweden 0.4 Switzerland 1.8 Taiwan 0.9 United Kingdom 4.8 United States 63.1 Cash and Net Other Assets 4.4 % † Based on net assets for the Fund. - 11 - ALGER GLOBAL GROWTH FUND Schedule of Investments October 31, 2016 COMMON STOCKS—92.8% SHARES VALUE AUSTRALIA—1.2% DIVERSIFIED METALS & MINING—1.2% BHP Billiton Ltd. 19,000 $ 331,946 (Cost $299,133) BRAZIL—1.0% DIVERSIFIED REAL ESTATE ACTIVITIES—0.6% BR Malls Participacoes SA* 40,861 163,533 INDEPENDENT POWER AND RENEWABLE ENERGY—0.4% AES Tiete Energia SA 23,086 119,578 TOTAL BRAZIL (Cost $241,868) CANADA—0.8% FOOD RETAIL—0.8% Alimentation Couche-Tard, Inc. 4,250 213,538 (Cost $181,955) CHINA—3.6% INTERNET SOFTWARE & SERVICES—3.6% Alibaba Group Holding Ltd.#* 4,212 428,318 Tencent Holdings Ltd. 23,185 614,453 (Cost $422,325) FRANCE—2.2% DIVERSIFIED BANKS—0.6% BNP Paribas SA 3,000 173,966 INTEGRATED OIL & GAS—1.6% TOTAL SA 9,528 456,480 TOTAL FRANCE (Cost $607,257) GERMANY—2.1% APPLICATION SOFTWARE—0.8% SAP SE 2,550 224,674 AUTOMOBILE MANUFACTURERS—0.6% Bayerische Motoren Werke AG 2,000 174,507 INTEGRATED TELECOMMUNICATION SERVICES—0.7% Deutsche Telekom AG 12,648 206,374 TOTAL GERMANY (Cost $616,959) HONG KONG—0.9% CONSTRUCTION & ENGINEERING—0.4% China State Construction International Holdings Ltd. 70,000 102,119 INDUSTRIAL CONGLOMERATES—0.5% China Everbright International Ltd. 122,000 145,841 TOTAL HONG KONG (Cost $313,732) INDIA—1.4% DIVERSIFIED BANKS—1.1% HDFC Bank Ltd. 13,850 310,356 PHARMACEUTICALS—0.3% Aurobindo Pharma Ltd. 7,520 92,254 TOTAL INDIA (Cost $322,427) 12 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) October 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE INDONESIA—0.8% AUTOMOBILE MANUFACTURERS—0.8% Astra International Tbk PT 356,200 $ 224,729 (Cost $193,204) IRELAND—1.0% PHARMACEUTICALS—1.0% Shire PLC. 5,000 282,325 (Cost $317,452) JAPAN—2.4% BREWERS—0.6% Asahi Group Holdings Ltd. 5,000 178,346 DIVERSIFIED BANKS—0.6% Mitsubishi UFJ Financial Group, Inc. 33,496 172,825 DIVERSIFIED REAL ESTATE ACTIVITIES—0.7% Mitsui Fudosan Co., Ltd. 8,861 201,790 WIRELESS TELECOMMUNICATION SERVICES—0.5% KDDI Corp. 4,300 130,685 TOTAL JAPAN (Cost $789,389) MEXICO—0.5% DIVERSIFIED REAL ESTATE ACTIVITIES—0.5% Corp Inmobiliaria Vesta SAB de CV 100,705 152,226 (Cost $192,252) NETHERLANDS—4.1% DIVERSIFIED BANKS—0.6% ING Groep NV 12,127 159,206 FOOD RETAIL—0.3% X5 Retail Group NV*,(a) 3,299 98,331 PERSONAL PRODUCTS—1.0% Unilever NV 6,500 271,894 SEMICONDUCTOR EQUIPMENT—1.0% ASML Holding NV# 2,700 285,174 SEMICONDUCTORS—1.2% NXP Semiconductors NV* 3,450 345,000 TOTAL NETHERLANDS (Cost $1,120,913) NORWAY—0.5% PACKAGED FOODS & MEATS—0.5% Orkla ASA 16,000 151,085 (Cost $153,329) SOUTH AFRICA—0.4% PHARMACEUTICALS—0.4% Aspen Pharmacare Holdings Ltd. 5,247 114,293 (Cost $145,109) SOUTH KOREA—1.7% AUTO PARTS & EQUIPMENT—0.8% Mando Corp. 953 222,915 - 13 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) October 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) SEMICONDUCTORS—0.9% Samsung Electronics Co., Ltd. 192 $ 274,742 TOTAL SOUTH KOREA (Cost $442,616) SWEDEN—0.4% DIVERSIFIED BANKS—0.4% Nordea Bank AB* 12,000 126,116 (Cost $118,177) SWITZERLAND—1.8% IT CONSULTING & OTHER SERVICES—0.5% Luxoft Holding, Inc.* 2,743 145,379 PACKAGED FOODS & MEATS—1.3% Nestle SA 5,000 362,625 TOTAL SWITZERLAND (Cost $528,600) TAIWAN—0.9% TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.4% Ennoconn Corp. 7,000 111,026 TEXTILES—0.5% Eclat Textile Co., Ltd.* 12,000 136,098 TOTAL TAIWAN (Cost $266,318) UNITED KINGDOM—4.8% HOUSEHOLD PRODUCTS—0.8% Reckitt Benckiser Group PLC. 2,474 221,334 INTEGRATED OIL & GAS—1.4% Royal Dutch Shell PLC., Cl. B 15,000 386,903 PHARMACEUTICALS—1.0% GlaxoSmithKline PLC. 14,500 286,449 TOBACCO—1.6% Imperial Brands PLC.* 9,578 463,324 TOTAL UNITED KINGDOM (Cost $1,401,250) UNITED STATES—60.3% ADVERTISING—–% Choicestream, Inc.* ,@,(b) 1,969 – AEROSPACE & DEFENSE—0.6% Lockheed Martin Corp. 750 184,785 APPLICATION SOFTWARE—0.9% salesforce.com, Inc.* 3,400 255,544 BIOTECHNOLOGY—4.6% Biogen, Inc.* 650 182,117 BioMarin Pharmaceutical, Inc.* 1,800 144,936 Celgene Corp.* 3,000 306,540 Gilead Sciences, Inc. 1,750 128,853 Incyte Corp.* 1,000 86,970 Sarepta Therapeutics, Inc.* 2,000 78,480 Vertex Pharmaceuticals, Inc.* 5,100 386,886 - 14 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) October 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) BREWERS—0.8% Molson Coors Brewing Co., Cl. B 2,100 $ 218,001 BROADCASTING—1.1% CBS Corp., Cl. B 5,800 328,396 CABLE & SATELLITE—1.8% Comcast Corporation, Cl. A 8,150 503,833 COMMUNICATIONS EQUIPMENT—0.6% Finisar Corp.* 3,750 102,675 Palo Alto Networks, Inc.* 500 76,915 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.5% Wabtec Corp. 1,800 139,158 DIVERSIFIED BANKS—1.5% JPMorgan Chase & Co. 6,000 415,560 DRUG RETAIL—1.0% CVS Caremark Corp. 3,400 285,940 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% AMETEK, Inc. 3,300 145,530 GENERAL MERCHANDISE STORES—0.8% Dollar Tree, Inc.* 3,000 226,650 HEALTH CARE EQUIPMENT—2.4% Boston Scientific Corp.* 10,700 235,400 DexCom, Inc.* 1,400 109,536 Medtronic PLC. 4,000 328,080 HEALTH CARE FACILITIES—0.6% Amsurg Corp.* 3,000 179,250 HOME ENTERTAINMENT SOFTWARE—1.4% Activision Blizzard, Inc. 2,300 99,291 Electronic Arts, Inc.* 4,000 314,080 HOUSEWARES & SPECIALTIES—1.3% Newell Brands, Inc. 8,000 384,160 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.5% WageWorks, Inc.* 2,200 129,690 INDUSTRIAL CONGLOMERATES—2.5% General Electric Co. 9,207 267,924 Honeywell International, Inc. 4,000 438,720 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 1,000 133,420 INTEGRATED OIL & GAS—1.6% Chevron Corp. 4,500 471,375 INTERNET RETAIL—1.7% Amazon.com, Inc.* 600 473,892 INTERNET SOFTWARE & SERVICES—6.2% Alphabet, Inc., Cl. C* 1,200 941,448 eBay, Inc.* 5,600 159,656 Facebook, Inc., Cl. A* 4,700 615,653 - 15 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) October 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) INTERNET SOFTWARE & SERVICES—(CONT.) Palantir Technologies, Inc., Cl. A* ,@ 3,176 $ 24,296 INVESTMENT BANKING & BROKERAGE—1.0% Morgan Stanley 5,200 174,564 The Goldman Sachs Group, Inc. 700 124,768 LIFE SCIENCES TOOLS & SERVICES—0.8% Thermo Fisher Scientific, Inc. 1,500 220,545 MANAGED HEALTH CARE—3.5% Aetna, Inc. 3,000 322,050 Centene Corp.* 2,000 124,960 Humana, Inc. 1,500 257,295 UnitedHealth Group, Inc. 2,000 282,660 MULTI-UTILITIES—1.1% CMS Energy Corp. 3,600 151,740 WEC Energy Group, Inc. 2,600 155,272 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 3,000 138,000 OIL & GAS EXPLORATION & PRODUCTION—4.3% Anadarko Petroleum Corp. 4,600 273,424 ConocoPhillips 8,000 347,600 Devon Energy Corp. 5,800 219,762 Pioneer Natural Resources Co. 2,100 375,942 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 18,000 297,000 PHARMACEUTICALS—2.9% Allergan PLC.* 2,000 417,880 Bristol-Myers Squibb Co. 5,650 287,642 Eli Lilly & Co. 1,500 110,760 RESTAURANTS—0.6% Starbucks Corp. 3,300 175,131 SEMICONDUCTORS—1.5% Broadcom Ltd. 2,450 417,186 SOFT DRINKS—1.1% PepsiCo, Inc. 3,000 321,600 SPECIALTY CHEMICALS—1.4% PPG Industries, Inc. 1,000 93,130 The Sherwin-Williams Co. 600 146,916 WR Grace & Co. 2,500 167,400 SYSTEMS SOFTWARE—2.0% Microsoft Corp. 8,000 479,360 TubeMogul, Inc.* 13,000 94,900 - 16 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) October 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.0% Apple, Inc. 6,000 $ 681,240 Western Digital Corp. 2,800 163,632 TOBACCO—2.2% Altria Group, Inc. 4,800 317,376 Philip Morris International, Inc. 3,200 308,608 TOTAL UNITED STATES (Cost $16,870,006) TOTAL COMMON STOCKS (Cost $25,544,271) PREFERRED STOCKS—1.3% SHARES VALUE UNITED STATES—1.3% ADVERTISING—0.1% Choicestream, Inc., Series A* ,@,(b) 16,980 – Choicestream, Inc., Series B* ,@,(b) 36,618 21,605 BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc., Series D* ,@,(b) 33,858 136,786 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 12,951 99,075 Palantir Technologies, Inc., Cl. D* ,@ 1,687 12,906 PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc., Series DD* ,@ 1,728 98,565 TOTAL UNITED STATES (Cost $340,541) TOTAL PREFERRED STOCKS (Cost $340,541) WARRANTS—0.0% SHARES VALUE UNITED STATES—0.0% ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(b) 4,637 4,544 (Cost $4,633) REAL ESTATE INVESTMENT TRUST—1.3% SHARES VALUE UNITED STATES—1.3% MORTGAGE—1.3% Blackstone Mortgage Trust, Inc., Cl. A 12,000 362,400 (Cost $340,799) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE UNITED STATES—0.0% ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(b) 4,637 4,637 (Cost $563) - 17 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) October 31, 2016 SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE UNITED STATES—0.2% CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 55,986 $ 58,175 (Cost $55,986) Total Investments (Cost $26,286,793) (c) 95.6 % 27,213,433 Other Assets in Excess of Liabilities 4.4 % 1,258,881 NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Global Depositary Receipts. (b) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities Note 11. (c) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $26,460,527, amounted to $752,906 which consisted of aggregate gross unrealized appreciation of $ 2,191,069 and aggregate gross unrealized depreciation of $ . * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 Choicestream , Inc. 03/14/14 $ % $ 0 % Choicestream , Inc., 11.00%, 8/05/18 08/04/16 5 % % Choicestream , Inc., 6/22/26 08/04/16 % % Choicestream , Inc., Cl. A 12/17/13 8 % 0 % Choicestream , Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % 0. 09 % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Total $ 460,589 1.63 % Industry classifications are unaudited. See Notes to Financial Statements. - 18 - ALGER GLOBAL GROWTH FUND Statement of Assets and Liabilities October 31, 2016 Alger Global Growth Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 27,045,861 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 167,572 Cash and cash equivalents 1,066,180 Foreign cash † 1,311 Receivable for investment securities sold 908,241 Receivable for shares of beneficial interest sold 5,518 Dividends and interest receivable 38,250 Receivable from Investment Manager 48,393 Prepaid expenses 42,992 Total Assets 29,324,318 LIABILITIES: Payable for investment securities purchased 659,129 Payable for shares of beneficial interest redeemed 68,757 Foreign capital gain tax payable 10,409 Accrued investment advisory fees 20,324 Accrued transfer agent fees 19,696 Accrued distribution fees 8,458 Accrued administrative fees 678 Accrued shareholder administrative fees 385 Accrued other expenses 64,168 Total Liabilities 852,004 NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 30,504,928 Undistributed net investment income 176,700 Undistributed net realized gain (accumulated realized loss) (3,124,354 ) Net unrealized appreciation on investments 915,040 NET ASSETS $ * Identified cost $ 26,093,115 ** Identified cost $ 193,678 † Cost of foreign cash $ 1,310 See Notes to Financial Statements. - 19 - ALGER GLOBAL GROWTH FUND Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Global Growth Fund NET ASSETS BY CLASS: Class A $ 19,805,454 Class C $ 4,719,852 Class I $ 383,722 Class Z $ 3,563,286 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 980,546 Class C 247,021 Class I 18,843 Class Z 173,429 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 20.20 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 21.32 Class C — Net Asset Value Per Share Class C $ 19.11 Class I — Net Asset Value Per Share Class I $ 20.36 Class Z — Net Asset Value Per Share Class Z $ 20.55 See Notes to Financial Statements. - 20 - ALGER GLOBAL GROWTH FUND Statement of Operations For the year ended October 31, 2016 Alger Global Growth Fund INCOME: Dividends (net of foreign withholding taxes*) $ 609,572 Interest from affiliated securities – Note 11 42 Interest 1,966 Total Income 611,580 EXPENSES: Advisory fees — Note 3(a) 242,366 Distribution fees — Note 3(c) Class A 53,487 Class C 47,390 Class I 3,960 Shareholder administrative fees — Note 3(f) 4,728 Administration fees — Note 3(b) 8,331 Custodian fees 74,091 Interest expenses 6 Transfer agent fees and expenses — Note 3(f) 40,270 Printing fees 35,084 Professional fees 155,580 Registration fees 64,599 Trustee fees — Note 3(g) 1,219 Fund accounting fees 8,394 Miscellaneous 13,467 Total Expenses 752,972 Less, expense reimbursements/waivers — Note 3(a) (278,261 ) Net Expenses 474,711 NET INVESTMENT INCOME 136,869 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments 284,177 Net realized (loss) on foreign currency transactions (8,791 ) Net change in unrealized (depreciation) on investmentsand foreign currency (1,191,444 ) Net realized and unrealized (loss) on investments and foreign currency (916,058 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) * Foreign withholding taxes $ 26,399 See Notes to Financial Statements. - 21 - ALGER GLOBAL GROWTH FUND Statement of Changes in Net Assets Alger Global Growth Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment income (loss) $ 136,869 $ (53,711 ) Net realized gain on investments and foreign currency 275,386 3,995,747 Net change in unrealized depreciation on investments and foreign currency (1,191,444 ) (4,099,404 ) Net decrease in net assets resulting from operations (779,189 ) (157,368 ) Increase (decrease) from shares of beneficial interest transactions: Class A (3,892,139 ) (6,206,766 ) Class C 131,502 (615,958 ) Class I (1,522,028 ) 297,562 Class Z 1,377,702 950,883 Net decrease from shares of beneficial interest transactions — Note 6(a) (3,904,963 ) (5,574,279 ) Redemption Fees: Class A — 13 Total Redemption Fees — Note 6(b) — 13 Total decrease (4,684,152 ) (5,731,634 ) Net Assets: Beginning of period 33,156,466 38,888,100 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ 176,700 $ (79,861 ) See Notes to Financial Statements. - 22 - ALGER GLOBAL GROWTH FUND Financial Highlights for a share outstanding throughout the period Alger Global Growth Fund Class A Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 20.65 $ 20.79 $ 18.76 $ 15.42 $ 15.11 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) 0.10 (0.01 ) (0.02 ) (0.01 ) (0.06 ) Net realized and unrealized gain (loss) on investments (0.55 ) (0.13 ) 2.05 3.41 0.37 Total from investment operations (0.45 ) (0.14 ) 2.03 3.40 0.31 Dividends from net investment income – – – (0.06 ) – Net asset value, end of period $ 20.20 $ 20.65 $ 20.79 $ 18.76 $ 15.42 Total return (ii) (2.18 )% (0.67 )% 10.82 % 22.20 % 2.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 19,805 $ 24,269 $ 30,542 $ 33,657 $ 41,051 Ratio of gross expenses to average net assets 2.37 % 2.03 % 1.98 % 2.35 % 2.29 % Ratio of expense reimbursements to average net assets (0.87 )% (0.53 )% (0.48 )% (0.33 )% – Ratio of net expenses to average net assets 1.50 % 1.50 % 1.50 % 2.02 % 2.29 % Ratio of net investment income (loss) to average net assets 0.52 % (0.07 )% (0.08 )% (0.07 )% (0.38 )% Portfolio turnover rate 138.05 % 143.87 % 81.13 % 96.45 % 84.55 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 23 - ALGER GLOBAL GROWTH FUND Financial Highlights for a share outstanding throughout the period Alger Global Growth Fund Class C Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 19.69 $ 19.97 $ 18.15 $ 14.97 $ 14.79 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.04 ) (0.17 ) (0.16 ) (0.13 ) (0.16 ) Net realized and unrealized gain (loss) on investments (0.54 ) (0.11 ) 1.98 3.31 0.34 Total from investment operations (0.58 ) (0.28 ) 1.82 3.18 0.18 Net asset value, end of period $ 19.11 $ 19.69 $ 19.97 $ 18.15 $ 14.97 Total return (ii) (2.95 )% (1.40 )% 10.03 % 21.24 % 1.20 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 4,720 $ 4,730 $ 5,392 $ 4,888 $ 4,048 Ratio of gross expenses to average net assets 3.13 % 2.80 % 2.75 % 3.13 % 3.06 % Ratio of expense reimbursements to average net assets (0.88 )% (0.55 )% (0.50 )% (0.40 )% – Ratio of net expenses to average net assets 2.25 % 2.25 % 2.25 % 2.73 % 3.06 % Ratio of net investment income (loss) to average net assets (0.23 )% (0.82 )% (0.83 )% (0.81 )% (1.08 )% Portfolio turnover rate 138.05 % 143.87 % 81.13 % 96.45 % 84.55 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 24 - ALGER GLOBAL GROWTH FUND Financial Highlights for a share outstanding throughout the period Alger Global Growth Fund Class I From 5/31/2013 Yearended Yearended Yearended (commencement of operations) 10/31/2016 10/31/2015 10/31/2014 to 10/31/2013 (i) Net asset value, beginning of period $ 20.78 $ 20.87 $ 18.78 $ 16.83 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.17 0.04 0.03 0.03 Net realized and unrealized gain (loss) on investments (0.59 ) (0.13 ) 2.06 1.92 Total from investment operations (0.42 ) (0.09 ) 2.09 1.95 Net asset value, end of period $ 20.36 $ 20.78 $ 20.87 $ 18.78 Total return (iii) (2.02 )% (0.43 )% 11.13 % 11.59 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 384 $ 1,914 $ 1,646 $ 1,296 Ratio of gross expenses to average net assets 2.33 % 2.02 % 1.94 % 2.97 % Ratio of expense reimbursements to average net assets (1.08 )% (0.77 )% (0.69 )% (1.72 )% Ratio of net expenses to average net assets 1.25 % 1.25 % 1.25 % 1.25 % Ratio of net investment income (loss) to average net assets 0.86 % 0.17 % 0.17 % 0.47 % Portfolio turnover rate 138.05 % 143.87 % 81.13 % 96.45 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 25 - ALGER GLOBAL GROWTH FUND Financial Highlights for a share outstanding throughout the period Alger Global Growth Fund Class Z From 5/31/2013 (commencement of operations) to Year ended 10/31/2016 Year ended 10/31/2015 Year ended 10/31/2014 10/31/2013 (i) Net asset value, beginning of period $ 20.92 $ 20.95 $ 18.80 $ 16.83 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.19 0.09 0.06 0.04 Net realized and unrealized gain (loss) on investments (0.56 ) (0.12 ) 2.09 1.93 Total from investment operations (0.37 ) (0.03 ) 2.15 1.97 Net asset value, end of period $ 20.55 $ 20.92 $ 20.95 $ 18.80 Total return (iii) (1.77 )% (0.14 )% 11.44 % 11.71 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 3,563 $ 2,243 $ 1,308 $ 112 Ratio of gross expenses to average net assets 2.36 % 2.20 % 3.72 % 12.42 % Ratio of expense reimbursements to average net assets (1.31 )% (1.21 )% (2.73 )% (11.43 )% Ratio of net expenses to average net assets 1.05 % 0.99 % 0.99 % 0.99 % Ratio of net investment income (loss) to average net assets 0.92 % 0.44 % 0.30 % 0.62 % Portfolio turnover rate 138.05 % 143.87 % 81.13 % 96.45 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 26 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: Alger Global Growth Fund (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund’s investment objective is long-term capital appreciation. It seeks to achieve its objective by investing in equity securities in the United States and foreign countries. The Fund’s foreign investments will include securities of companies in both developed and emerging market countries. The Fund offers Class A, C, I and Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the pro rata allocation of the Fund’s expense other than a Class Expense (not including advisory or custodial fees or other expenses related to the management of the Fund’s assets) to a share class. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Fund values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Fund’s Board of Trustees (“Board”). Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services - 27 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Fund invests may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Fund. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Fund’s valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. - 28 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Board and comprised of representatives of the Fund’s investment adviser. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee generally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Fund’s pricing vendor, and variances between transactional prices and previous mark-to-markets. The Fund will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Translations: The books and records of the Fund are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities - 29 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) are included in realized and unrealized gain or loss on investments in the accompanying Statement of Operations. (e) Dividends to Shareholders: Dividends payable to shareholders are recorded on the ex- dividend date. The Fund declares and pays dividends from net investment income annually. Dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the Fund’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset value of the Fund and are designed to present the Fund’s capital accounts on a tax basis. (f) Lending of Fund Securities: The Fund may lend its securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Fund’s total assets, as defined in its prospectus. The Fund earns fees on the securities loaned, which are included in interest income in the accompanying Statement of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Fund may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Fund is required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Fund. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of October 31, 2016. (g) Federal Income Taxes: It is the Fund’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Fund maintains such compliance, no federal income tax provision is required. - 30 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Fund to measure and recognize in its financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Fund files income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the Fund’s tax returns remains open for the tax years 2013-2016. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (h) Allocation Methods: Income, realized and unrealized gains and losses, and expenses of the Fund are allocated among the Fund’s classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (i) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. All such estimates are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by the Fund, pursuant to the provisions of the Fund’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the year ended October 31, 2016, is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Actual Rate Alger Global Growth Fund (a) 0.800 % 0.700 % 0.800 % (a) Tier 1 rate is paid on assets up to $500 million, Tier 2 rate is paid on assets in excess of $500 million. Effective March 1, 2016, Alger Management has established expense caps for the share classes, through February 28, 2017, whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expenses and extraordinary expenses) exceed the rates, based on average daily net assets, listed below: FEES WAIVED / REIMBURSED FOR CLASS THE YEAR ENDED OCTOBER 31, A C I Z Alger Global Growth Fund* 1.50% 2.25% 1.25% 1.09% 278,261 *Prior to March 1, 2016, the expense cap for the Alger Global Growth Fund Class Z was 0.99%. Fred Alger Management Inc., may recoup reimbursed expenses during the one-year term of the expense reimbursement contract if the expense ratio falls below the stated limitation. - 31 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) (b) Administration Fees: Fees incurred by the Fund, pursuant to the provisions of the Fund’s Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of the Fund at the annual rate of 0.0275%. (c) Distribution/Shareholder Servicing Fees: The Fund has adopted a distribution plan pursuant to which the Fund pays Alger Inc. a fee at the annual rate of 0.25% of the average daily net assets of the Class A and Class I shares and 1.00% of the average daily net assets of the Class C shares to compensate Alger Inc. for its activities and expenses incurred in distributing the Fund’s shares and shareholder servicing. Fees paid may be more or less than the expenses incurred by Alger Inc. (d) Sales Charges: Purchases and sales of shares of the Fund may be subject to initial sales charges or contingent deferred sales charges. For the year ended October 31, 2016, the initial sales charges and contingent deferred sales charges imposed, all of which were retained by Fred Alger & Company, Incorporated, the Fund’s distributor (the “Distributor” or “Alger Inc.”), were approximately $1,513 and $1,437, respectively. The initial sales charges and contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not represent expenses of the Fund. (e) Brokerage Commissions: During the year ended October 31, 2016, the Fund paid Alger Inc. $13,060 in connection with securities transactions. (f) Shareholder Administrative Fees: The Fund has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc. the transfer agent, and other related services. The Fund compensates Alger Management at the annual rate of 0.0165% of their respective average daily net assets for Class A and Class C shares and 0.01% of their respective average daily net assets of the Class I and Class Z shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Fund. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the Fund, subject to certain limitations, as approved by the Board. For the year ended October 31, 2016, Alger Management charged back $16,774 to the Fund for these services, which are included in transfer agent fees and expenses in the accompanying Statement of Operations. (g) Trustees’ Fees: From November 1, 2015 through February 29, 2016, each trustee who is not affiliated with Alger Management or its affiliates (each, an “Independent Trustee”) received a fee of $25,875 for each board meeting attended, to a maximum of $103,500 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees received additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee received a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. - 32 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) Effective March 1, 2016, each Independent Trustee receives a fee of $27,250 for each board meeting attended, to a maximum of $109,000 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees receives additional compensation of $26,000 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. (h) Interfund Loans: The Fund, along with other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes. To the extent permitted under its investment restrictions, each fund may lend uninvested cash in an amount up to 15% of its net assets to other funds. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. There were no interfund loans outstanding as of October 31, (i) Other Transactions with Affiliates: Certain officers of the Fund are directors and officers of Alger Management and Alger Inc. At October 31, 2016 , Alger Management and its affiliated entities owned the following shares of the Fund: SHARE CLASS I Z Alger Global Growth Fund 5,942 19,947 NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Fund for the year ended October 31, 2016 : PURCHASES SALES Alger Global Growth Fund $ 40,713,826 $ 44,974,196 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in the emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal system. NOTE 5 — Borrowings: The Fund may borrow from its custodian on an uncommitted basis. The Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Fund may also borrow from other funds advised by Alger Management, as discussed in Note 3(h). For the year ended October 31, 2016, the Fund had the following borrowings: - 33 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Global Growth Fund $ 253 2.04 % HIGHEST BORROWING Alger Global Growth Fund $ 92,205 NOTE 6 — Share Capital: (a) The Fund has an unlimited number of authorized shares of beneficial interest of $.001 par value. Transactions of shares of beneficial interest were as follows: FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Global Growth Fund Class A: Shares sold 26,306 $ 527,477 33,296 $ 710,669 Shares redeemed (220,777 ) (4,419,616 ) (327,350 ) (6,917,422 ) Net decrease ) $ ) $ ) Class C: Shares sold 36,112 $ 700,092 66,823 $ 1,358,291 Shares redeemed (29,364 ) (568,590 ) (96,618 ) (1,974,249 ) Net increase (decrease) $ ) $ ) Class I: Shares sold 10,971 $ 219,633 27,679 $ 602,990 Shares redeemed (84,234 ) (1,741,661 ) (14,429 ) (305,428 ) Net increase (decrease) ) $ ) $ Class Z: Shares sold 95,159 $ 1,973,446 46,485 $ 988,212 Shares redeemed (28,953 ) (595,744 ) (1,732 ) (37,329 ) Net increase $ $ (b) Redemption Fee: Prior to March 1, 2015, the Fund imposed a 2.00% redemption fee on certain Class A and Class C shares redeemed (including shares redeemed by exchange) less than 30 days after such shares were acquired. Since March 1, 2015, the redemption fee is no longer imposed. NOTE 7 — Income Tax Information: The tax character of distributions paid during the year ended October 31, 2016 and the year ended October 31, 2015 was as follows: - 34 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 Alger Global Growth Fund Distributions paid from: Ordinary Income — — Long-term capital gain — — Total distributions paid — — As of October 31, 2016 the components of accumulated gains (losses) on a tax basis were as follows: Alger Global Growth Fund Undistributed ordinary income $ 200,043 Undistributed long-term gains — Net accumulated earnings $ 200,043 Capital loss carryforwards (2,973,963 ) Net unrealized appreciation 741,306 Total accumulated losses $ (2,032,614 ) At October 31, 2016, the Fund, for federal income tax purposes, had a capital loss carryforward of $2,973,963 which expires in 2017. Such amounts may be applied against future net realized gains until the earlier of their utilization or expiration. During the year ended October 31, 2016 the Fund utilized $132,708 of its capital loss carryforwards. Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Fund after October 31, 2011 will not be subject to expiration. In addition, losses incurred after October 31, 2011 must be utilized prior to the utilization of capital loss carryforwards above. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, U.S. Internal Revenue Code Section 988 currency transactions, the realization of unrealized appreciation of passive foreign investment companies, and partnership basis adjustments. Permanent differences, primarily from net operating losses and real estate investment trusts and partnership investments sold by the Fund, resulted in the following reclassifications among the Fund’s components of net assets at October 31, 2016: Alger Global Growth Fund Accumulated undistributed net investment income (accumulated loss) $ 119,692 Accumulated net realized gain (accumulated realized loss) $ (119,692 ) Paid-in Capital $ – - 35 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 8 — Fair Value Measurements The following is a summary of the inputs used as of October 31, 2016 in valuing the Fund’s investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with its investments, the Fund has determined that presenting them by security type and sector is appropriate. Alger Global Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 2,850,311 $ 2,092,062 $ 758,249 —* Consumer Staples 3,412,002 1,665,063 1,746,939 — Energy 2,669,486 1,826,103 843,383 — Financials 2,471,910 1,327,651 1,144,259 — Health Care 4,966,161 4,190,840 775,321 — Industrials 1,553,767 1,305,807 247,960 — Information Technology 6,854,642 5,605,451 1,224,895 24,296 Materials 872,812 540,866 331,946 — Telecommunication Services 337,059 — 337,059 — Utilities 426,590 426,590 — — TOTAL COMMON STOCKS $ CORPORATE BONDS Consumer Discretionary 4,637 — — 4,637 PREFERRED STOCKS Consumer Discretionary 21,605 — — 21,605 * Health Care 235,351 — — 235,351 Information Technology 111,981 — — 111,981 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 362,400 362,400 — — SPECIAL PURPOSE VEHICLE Financials 58,175 — — 58,175 WARRANTS Consumer Discretionary 4,544 — — 4,544 TOTAL INVESTMENTS IN SECURITIES $ Alger Global Growth Fund’s shares of Choicestream Inc. common stock and preferred stock are classified as a Level 3 investment and are fair valued at zero as of October 31, - 36 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Global Growth Fund Common Stocks Opening balance at November 1, 2015 $ 29,411 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (5,115 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 24,296 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (5,115 ) Alger Global Growth Fund Corporate Bonds Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 4,632 Purchases and sales – Purchases 5 Sales – Closing balance at October 31, 2016 4,637 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 4,632 - 37 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) Alger Global Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 371,725 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (2,788 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 368,937 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (2,788 ) Special Purpose Alger Global Growth Fund Vehicle Opening balance at November 1, 2015 $ 55,986 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 2,189 Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 58,175 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 2,189 - 38 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) Alger Global Growth Fund Warrants Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (89 ) Purchases and sales – Purchases 4,633 Sales – Closing balance at October 31, 2016 4,544 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (89 ) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of October 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable Weighted October 31, 2016 Methodology Input Range/Input Average Inputs Alger Global Growth Fund Common Stock $ - Income Discount Rate 40 % N/A Approach Common Stock 24,296 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 1.3-3.3 Years Preferred Stocks 21,605 Income Discount Rate 40 % N/A Approach Preferred Stocks 111,981 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 1.3-3.3 Years Preferred Stocks 98,565 Market Scenario 80 to 100% N/A Approach Probability Time to Exit 1.0-2.5 Years Volatility 67.8 % Preferred Stocks 136,786 Income Discount Rate 35.5-39.5% N/A Approach Warrants 4,544 Income Discount Rate 40 % N/A Approach - 39 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) Corporate Bonds 4,637 Income Discount Rate 40 % N/A Approach Special Purpose Vehicle 58,175 Market Revenue Multiple 2.6x-3.1x N/A Approach The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements than those noted in the table above. On October 31, 2016, there were no transfers of securities between Level 1 and Level 2. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of October 31, 2016, such assets are categorized within the ASC 820 disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Global Growth Fund $ 1,067,491 $ 1,311 $ 1,066,180 — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. There were no open derivative instruments as of October 31, 2016. NOTE 10 — Principal Risks: In the normal course of business, the Fund invests in securities and enters into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Fund may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Fund may be exposed to counterparty credit risk, or the risk that an entity with which the Fund has unsettled or open transactions may fail to or be unable to perform on its commitments. The Fund manages counterparty credit risk by entering into transactions only with counterparties that it believes have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Fund to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Fund’s exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally - 40 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Fund. The Funds invest in companies that are not yet available in the public markets and that are accessible only through private equity investments. The Funds may also invest in venture capital or private equity funds, direct private equity investments and other investments that may have limited liquidity. There may be no trading market for these securities, and their sale or transfer be limited or prohibited by contract or legal requirements, or may be dependent on an exit strategy, such as an initial public offering or the sale of a business, which may not occur, or may be dependent on managerial assistance provided by other investors and their willingness to provide additional financial support. The securities may be able to be liquidated, if at all, at disadvantageous prices. As a result, the Funds may be required to hold these positions for several years, if not longer, regardless of adverse price movements. Such positions may cause the Funds to be less liquid than would otherwise be the case. NOTE 11 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Fund because the Fund or its affiliates owned 5% or more of the issuer’s voting securities during all or part of the year ended October 31, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: - 41 - Alger Global Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) Shares/Par Shares/Par at at Realized Value at October 31, Purchases/ Sales/ October Gain October Security Conversion Conversion 31, 2016 Interest Income (Loss) 31, 2016 Alger Global Growth Fund Common Stock Choicestream, Inc.* 1,969 – – 1,969 – – $ 0 Preferred Stocks Choicestream, Inc. Series A and B* 53,598 – – 53,598 – – 21,605 Prosetta Biosciences, Inc., Series D* 33,858 – – 33,858 – – 136,786 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 – 4,637 – 4,637 42 – 4,637 Warrants Choicestream, Inc.6/22/26* – 4,637 – 4,637 – – 4,544 * Non-income producing security. NOTE 12 — Subsequent Events: Management of the Fund has evaluated events that have occurred subsequent to October 31, 2016 through the issuance date of the Financial Statements. No such events have been identified which require recognition and/or disclosure. - 42 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of the Alger Global Growth Fund: We have audited the accompanying statement of assets and liabilities of Alger Global Growth Fund (the “Fund”), including the schedule of investments as of October 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2016, by correspondence with the custodian and brokers; when replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Alger Global Growth Fund as of October 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP New York, New York December 29, 2016 - 43 - ALGER GLOBAL GROWTH FUND ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting May 1, 2016 and ending October 31, 2016. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid during the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 44 - ALGER GLOBAL GROWTH FUND ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Paid During For the Beginning Ending the Six Months Six Months Account Account Ended Ended Value Value October 31, October 31, May 1, 2016 October 31, 2016 (a) (b) Alger Global Growth Fund Class A Actual $ 1,000.00 $ 1,000.50 $ 7.54 1.50 % Hypothetical (c) 1,000.00 1,017.60 7.61 1.50 Class C Actual 1,000.00 996.87 11.29 2.25 Hypothetical (c) 1,000.00 1,013.83 11.39 2.25 Class I Actual 1,000.00 1,000.98 6.34 1.25 Hypothetical (c) 1,000.00 1,018.80 6.39 1.25 Class Z Actual 1,000.00 1,002.44 5.29 1.05 Hypothetical (c) 1,000.00 1,019.86 5.33 1.05 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 184/366 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. Trustees and Officers of the Fund Information about the trustees and officers of the Fund is set forth below. In the table the term “Alger Fund Complex” refers to the Fund, The Alger Portfolios, The Alger Institutional Funds, The Alger Funds and The Alger Funds II, each of which is a registered investment company managed by Fred Alger Management, Inc. (“Alger Management”). Each Trustee serves until an event of termination, such as death or resignation, or until his or her successor is duly elected; each officer’s term of office is one year. Unless otherwise noted, the address of each person named below is 360 Park Avenue South, New York, NY - 45 - ALGER GLOBAL GROWTH FUND ADDITIONAL INFORMATION (Unaudited) (Continued) Number of Funds in the Alger Fund Trustee Complex and/or which are Name, Age, Position with the Officer Overseen Fund Principal Occupations Since by Trustee INTERESTED TRUSTEE Hilary M. Alger (5
